
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.32



THE CONTAINER STORE GROUP, INC.

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY


        Non-employee members of the board of directors (the "Board") of The
Container Store Group, Inc. (the "Company") shall be eligible to receive cash
and equity compensation as set forth in this Non-Employee Director Compensation
Policy (this "Policy"). The cash and equity compensation described in this
Policy shall be paid or be made, as applicable, automatically and without
further action of the Board, to each member of the Board who is not an employee
of the Company or any parent or subsidiary of the Company (each, a "Non-Employee
Director") who may be eligible to receive such cash or equity compensation,
unless such Non-Employee Director declines the receipt of such cash or equity
compensation by written notice to the Company. This Policy shall remain in
effect until it is revised or rescinded by further action of the Board. This
Policy may be amended, modified or terminated by the Board at any time in its
sole discretion. The terms and conditions of this Policy shall supersede any
prior cash and/or equity compensation arrangements for service as a member of
the Board between the Company and any of its Non-Employee Directors. No
Non-Employee Director shall have any rights hereunder, except with respect to
equity awards granted pursuant to the Policy. This Policy shall become effective
on October 27, 2014 (the "Effective Date") and shall supersede any and all prior
director compensation policies of the Company.

        1.    Cash Compensation.    

        (a)    Annual Retainers.    Each Non-Employee Director shall receive an
annual retainer of $80,000 for service on the Board.

        (b)    Additional Annual Retainers.    In addition, a Non-Employee
Director shall receive the following annual retainers:

        (i)    Lead Director.    A Non-Employee Director serving as Lead
Director shall receive an additional annual retainer of $10,000 for such
service.

        (ii)    Audit Committee.    A Non-Employee Director serving as
Chairperson of the Audit Committee shall receive an additional annual retainer
of $10,000 for such service.

        (iii)    Culture and Compensation Committee.    A Non-Employee Director
serving as Chairperson of the Compensation Committee shall receive an additional
annual retainer of $10,000 for such service.

        (iv)    Nominating and Corporate Governance Committee.    A Non-Employee
Director serving as Chairperson of the Nominating and Corporate Governance
Committee shall receive an additional annual retainer of $10,000 for such
service.

        (v)    Payment of Retainers.    The annual retainers described in
Sections 1(a) and 1(b) shall be earned on a quarterly basis based on a calendar
quarter and shall be payable by the Company in advance each calendar quarter. In
the event that, following the Effective Date, a Non-Employee Director is
initially elected or appointed to the Board (the date of such initial election
or appointment, such Non-Employee Director's "Start Date") on any date other
than the first day of a calendar quarter, such Non-Employee Director shall
receive, on or as soon as practicable following such Non-Employee Director's
Start Date, a prorated portion of the retainer(s) otherwise payable to such
Non-Employee Director for such quarter pursuant to Section 1(b), with such
prorated portion determined by multiplying such otherwise payable retainer(s) by
a fraction, the numerator of which is the number of days remaining from such
Non-Employee Director's Start Date until the end of the applicable calendar
quarter and the denominator of which is the number of days in the applicable
calendar quarter.

        2.    Equity Compensation.    Non-Employee Directors shall be granted
the equity awards described below. The awards described below shall be granted
under and shall be subject to the terms and

--------------------------------------------------------------------------------



provisions of the Company's Amended and Restated 2013 Incentive Award Plan or
any other applicable Company equity incentive plan then-maintained by the
Company (the "Equity Plan") and shall be granted subject to the execution and
delivery of award agreements, including attached exhibits, in substantially the
forms previously approved by the Board. All applicable terms of the Equity Plan
apply to this Policy as if fully set forth herein, and all grants of equity
awards hereby are subject in all respects to the terms of the Equity Plan.

        (a)    Annual Awards.    A Non-Employee Director who (i) serves on the
Board as of the date of any annual meeting of the Company's stockholders (an
"Annual Meeting") after the Effective Date and (ii) will continue to serve as a
Non-Employee Director immediately following such Annual Meeting shall be
automatically granted an equity award with respect to shares of Company common
stock in the form of stock options, restricted shares or restricted stock units,
as determined by the Board, that has a value on the date of grant of $100,000
(with the number of shares subject to such award subject to adjustment as
provided in the Equity Plan) on the date of such Annual Meeting. The awards
described in this Section 2(a) shall be referred to as "Annual Awards." For the
avoidance of doubt, a Non-Employee Director elected for the first time to the
Board at an Annual Meeting shall only receive an Annual Award in connection with
such election, and shall not receive any Initial Award on the date of such
Annual Meeting as well. For purposes of this Section 2(a) and Section 2(b), the
value of stock options shall be equal to the Black-Scholes value and the value
of restricted shares and restricted stock units shall be equal to the aggregate
Fair Market Value (as defined in the Equity Plan) of the shares subject to such
awards on the date such awards are granted.

        (b)    Initial Awards.    Except as otherwise determined by the Board,
each Non-Employee Director who is initially elected or appointed to the Board
after the Effective Date and on a date other than the date of an Annual Meeting
shall be automatically granted, on such Non-Employee Director's Start Date, an
equity award with respect to shares of Company common stock in the form of stock
options, restricted shares or restricted stock units, as determined by the
Board, that has a value on such Non-Employee Director's Start Date equal to the
product of (i) $100,000 and (ii) a fraction, the numerator of which is (x) 365
minus (y) the number of days in the period beginning on the date of the Annual
Meeting immediately preceding such Non-Employee Director's Start Date and ending
on such Non-Employee Director's Start Date and the denominator of which is 365
(with the number of shares subject to such award subject to adjustment as
provided in the Equity Plan). The awards described in this Section 2(b) shall be
referred to as "Initial Awards." No Non-Employee Director shall be granted more
than one Initial Award.

        (c)    Termination of Service of Employee Directors.    Each member of
the Board who is an employee of the Company or any parent or subsidiary of the
Company whose employment with the Company and any parent or subsidiary of the
Company is terminated but who remains on the Board (and becomes a Non-Employee
Director) following such termination of employment will receive an Initial Award
pursuant to Section 2(b) above on the date of his or her termination of
employment (which shall be considered such Non-Employee Director's Start Date
for purposes of such Initial Award) and, to the extent that he or she is
otherwise eligible, will receive, after such termination of employment, Annual
Awards as described in Section 2(a) above.

        (d)    Terms of Awards Granted to Non-Employee Directors    

        (i)    Purchase Price.    If the Initial Award or Annual Award is
granted in the form of stock options, the per share exercise price of each such
option granted to a Non-Employee Director shall equal the Fair Market Value of a
share of Company common stock on the date the option is granted.

--------------------------------------------------------------------------------



        (ii)    Vesting.    Each Annual Award and each Initial Award shall vest
(and, in the case of options, become exercisable) in substantially equal
installments as follows, in each case subject to the Non-Employee Director
continuing in service through the applicable vesting date:

        (A)  The first installment of each Annual Award and each Initial Award
shall vest (and, in the case of options, become exercisable) on the earlier of
(x) the day immediately preceding the date of the first Annual Meeting following
the date of grant and (y) the first anniversary of the date of grant.

        (B)  The second installment of each Annual Award and each Initial Award
shall vest (and, in the case of options, become exercisable) on the earlier of
(x) the day immediately preceding the date of the second Annual Meeting
following the date of grant and (y) the second anniversary of the date of grant.

        (C)  The third installment of each Annual Award and each Initial Award
shall vest (and, in the case of options, become exercisable) on the earlier of
(x) the day immediately preceding the date of the third Annual Meeting following
the date of grant and (y) the third anniversary of the date of grant.

No portion of an Annual Award or Initial Award that is unvested or unexercisable
at the time of a Non-Employee Director's Termination of Service (as defined in
the Equity Plan) shall become vested and exercisable, respectively, thereafter.
All of a Non-Employee Director's Annual Awards and Initial Awards shall vest
(and, in the case of options, become exercisable) in full immediately prior to
the occurrence of a Change in Control (as defined in the Equity Plan), to the
extent outstanding at such time.

        (iii)    Term.    The term of each stock option granted to a
Non-Employee Director shall be ten (10) years from the date the option is
granted.

* * * * *

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.32



THE CONTAINER STORE GROUP, INC. AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR
COMPENSATION POLICY
